Woods, J.,
delivered the opinion of the court.
The evidence of recent possession by the accused of any goods proved to have been burglariously, stolen from the store-house of Kelly & Mills, is very unsatisfactory; and the •evidence of the burglary itself, as it appears in the record, is also very unsatisfactory.
But we reverse the judgment of the court below because of error committed in giving the first instruction asked by the state. This instruction is clearly in the face of the rule laid down in Stokes v. State, 58 Miss., 677, and re-affirmed in Matthews v. State, 61 Ib., 155. The law raises no presumption from recent possession of stolen goods. Such possession is a circumstance for the jury’s consideration in determining the question of the defendant’s guilt, and, in the absence of a reasonable explanation, the jury may infer guilt.
This instruction is peculiarly obnoxious, inasmuch as possession, and not recent possession, is said by it to raise the .legal presumption of guilt. Hence, it is doubly erroneous.

Reversed and remanded.